Mr. Justice Richardson
delivered the opinion of the court. ■
It-is not necessary to inquire into the strict legal title of the plaintiff to the negro slave, under the authority of the case of Norwood vs. Mannings decided in the Constitu-*395uoual Court at Columbia in 1817. It is enough to say that the defendant ’ had stipulated to return Ellick to the plaintiff upon a certain event which bad occurred; and good faith required this contract should be fulfilled on the part of the defendant.
Prioleau, for the motion.
Gadsden, contra.
A new trial was therefore granted.
Justices Colcoci, Nott, Huger, and Gantt, concurred,